ON REHEARING
DeCARLO, Judge.
The State has requested that we add the following testimony from the record to our opinion.
“Q. (Defense attorney) DeWayne, to you [sic] knowledge, was not violating any law when you took that away from him?
“A. (McGuire) Nothing other than we were searching for drugs and it appeared he was taking a pill bottle out of his pocket.”
That portion of the testimony was immediately followed by this exchange:
“Q. To your knowledge, was he violating any law?
“A. No, sir.
“Q. And as you said, you didn’t know what it was in there, if it was candy, or aspirin tablets or what it was, when you reached and got it ?
“A. No sir.” (Emphasis added)
We considered all of the above testimony in rendering our original opinion. In our judgment there is nothing in that testimony to indicate that McGuire was aware of the incriminating nature of the tablets prior to seizing the bottle as required by Shipman, supra.
OPINION EXTENDED: APPLICATION OVERRULED.
All the Judges concur.